DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13 and 14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Salessi et al. (hereinafter Salessi1) (US 20150153962 A1).
As to claim 1, Salessi teaches an electronic apparatus, comprising: 
one or more substrates [semiconductor substrates]; and 
logic [FIG. 1: SSD controller 140] coupled to the one or more substrates, the logic to: 
manage a persistent storage media [FIG. 1: flash memory 150], 
provide a host with an indication of a time [0039: “shutdown interval”] for the host to initiate a subsequent wake-up for internal data management of the persistent storage media [0039: “The SSD 130 then communicates, in an act 550, to the host 110 through vendor-specific commands the result of the 
perform internal data management of the persistent storage media in response to a host-initiated wake-up from a zero power state [0039: “The SSD 130 starts up, and, in an act 530, the SSD 130 recovers time-stamped environmental data from the nonvolatile memory 450 of the EDLC 210, and uses it, in an act 540, to identify the regions or portions of the flash devices 230 that need to be scanned and refreshed.”].
As to claim 2, Salessi teaches wherein the logic is further to: provide the host with the indication of the time for the host to initiate the subsequent wake-up in response to the host-initiated wake-up from the zero power state [0039: “The SSD 130 then communicates, in an act 550, to the host 110 through vendor-specific commands the result of the analysis, including the next shutdown interval…”] [FIG. 5: act 550 is performed after the SSD is powered on].
As to claim 3, Salessi teaches wherein the logic is further to: provide the host with an indication of a time interval for the host to initiate the subsequent wake-up in 
As to claim 4, Salessi teaches wherein the time interval corresponds to an amount of time after a removal of power to the persistent storage media [0039: “In an act 510, the host operates a host timer until a set interval, referred to as a shutdown interval, has expired. During this time, external power to the SSD 130 is shut off by the host.”].
As to claim 6, Salessi teaches wherein the logic is further to: remove power to the persistent storage media in response to a shutdown request from the host [0039: “During this time, external power to the SSD 130 is shut off by the host 110…”]; and provide the host with an indication of a time interval for the host to initiate the subsequent wake-up in response to the shutdown request [0039: “i.e., turns off power to the SSD 130, sets the host timer to the shutdown interval, and starts the host timer.”].
As to claim 7, Salessi teaches wherein the persistent storage media comprises a solid state drive [0005: solid state drive].
As to claims 8-11, 13 and 14, they relate to system claims comprising the same subject matters claimed in claims 1-4, 6 and 7. Therefore, they are rejected under the same reasons applied to claims 1-4, 6 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salessi et al. (hereinafter Salessi) (US 20150153962 A1), in view of Kojima2 (US 20060190553 A1).
As to claims 5, 12 and 19, Salessi does not teach wherein the logic is further to: provide a shutdown request to the host after the data management of the persistent storage media is performed.
Kojima teaches sending a shutdown request to master after job is finished [FIG. 19: transmitting shutdown request to master at step s2020].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of sending shutdown request to master after finishing task as suggested in Kojima into Salessi. One having ordinary skill in the art would have been motivated to make such modification to reduce more power consumption.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (hereinafter Lee3), in view of Reusswig et al. (hereinafter Reusswig4) (US 20200279611 A1).
As to claim 15, Lee teaches an method of managing storage [FIG. 1: storage device 200], comprising: 
managing a persistent storage media [0057: “the device controller 230 performs the data access such as a read, a write, or an erase on the non-volatile memory 250.”], 
providing a host with an indication of a time for the host to initiate a subsequent wake-up for data management of the persistent storage media [0059: “the device controller 230 of the storage device 200 transmit an interrupt to the host 100 a predetermined time before completion of the data access.”] [0052: “the storage device 200 generate an interrupt in advance, and the driver 120 that was in the sleep state is caused to wake up near the time when the processing of the I/O request is completed”] [0038: “The host controller 130 controls the overall operations inside the host 100.”] [In other word, the host controller initiates wake-up in response to the interrupt sent from the storage device.] and 
perform data management of the persistent storage media in response to a host- initiated wake-up from a low power state [0061: “Next, at time T6, the device controller 230 may provide the application 110 with, for example, the data 
Lee does not teach the low power state being zero power state.
Reusswig teaches that a low power state includes power off state [0007: “the wake-up operation transitions the memory array out of at least one of a power-saving state and a power-off state.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of wake-up operation transition from power off state as suggested in Reusswig into Lee. One having ordinary skill in the art would have been motivated to make such modification to reduce power consumption by putting component/circuit into power-off state.
As to claim 16, Lee teaches wherein the logic is further to: provide the host with the indication of the time for the host to initiate the subsequent wake-up in response to the host-initiated wake-up from the zero power state [0059: “the device controller 230 of the storage device 200 transmit an interrupt to the host 100 a predetermined time before completion of the data access.”].
As to claim 17, Lee teaches wherein the logic is further to: provide the host with an indication of a time interval for the host to initiate the subsequent wake-up in response to an information query from the host [0059: “the device controller 230 of the storage device 200 transmit an interrupt to the host 100 a predetermined time before completion of the data access.”] [FIG. 7: interval between T4 andT6].
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (hereinafter Lee) in view of Reusswig et al. (hereinafter Reusswig) (US 20200279611 A1), and further in view of Ogawa et al. (hereinafter Ogawa5) (US 20180277863 A1).
As to claim 18, Lee in view of Reusswig does not teach wherein the time interval corresponds to an amount of time after a removal of power to the persistent storage media.
Ogawa teaches that wakeup time may be set start from a power-off of a device [0037: “setting the wakeup timer means that a time period from a power-off…].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of setting wakeup time from a power-off as suggested in Ogawa into Lee. By incorporating Ogawa’s teaching would provide an alternative manner for setting wakeup time.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (hereinafter Lee) in view of Reusswig et al. (hereinafter Reusswig) (US 20200279611 A1), and further in view of Kojima (US 20060190553 A1) and Ogawa et al. (hereinafter Ogawa) (US 20180277863 A1).
As to claim 20, Lee in view Reusswig does not teach wherein the logic is further to: remove power to the persistence storage media in response to a shutdown request from the host; and provide the host with an indication of a time interval for the host to initiate the subsequent wake-up in response to the shutdown request.

Ogawa teaches that wakeup time may be set start from a power-off of a device [0037: “setting the wakeup timer means that a time period from a power-off…].
Thus, Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of removing power after receiving shutdown permission from master as suggested in Kojima and setting wakeup time from a power-off as suggested in Ogawa into Lee in view Reusswig. By incorporating Kojima and Ogawa’s teachings would safely shut down storage device and provide an alternative manner for setting wakeup time in the teaching of Lee in view of Reusswig.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 15-20 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that Lee fails to teach “providing a host with an indication of time for the host to initiate a subsequent wake-up for data management of the persistent storage media.”
The examiner respectfully traverses the Applicant’s argument. Lee disclosures that the driver is woke up from the sleep state in response to the interrupt sent from the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Salessi was cited in the IDS filed on 09/02/2021.
        2 Kojima was cited as a prior art in the last office action mailed on 07/22/2021.
        3 Lee was cited as a prior art in the last office action mailed on 07/22/2021.
        4 Reusswig was cited as a prior art in the last office action mailed on 07/22/2021.
        5 Ogawa was cited as a prior art in the last office action mailed on 07/22/2021.